PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/794,894
Filing Date: 26 Oct 2017
Appellant(s): ORBIS Corporation



__________________
Richard C. Himelhoch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/02/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	Claims 1, 4, 5, 9, 10, 21-23, and 25 maintain rejected under 35 U.S.C. 103 as being unpatentable over Foret (U.S. Patent No. 2,533,773) in view of Heiskell et al. (U.S. Patent No. 5,497,939).
	Claim 8 maintains rejected under 35 U.S.C. 103 as being unpatentable over Foret (U.S. Patent No. 2,533,773) in view of Heiskell et al. (U.S. Patent No. 5,497,939) and further in view of Horwitz (U.S. Patent No. 5,190,213).

(2) Response to Argument
	The rejection of claims 1, 4, 5, 9, 10, 21-23, and 25 under 35 U.S.C. 103 using Foret ‘773 in view of Heiskell ‘939 are proper and should be affirmed.
	Appellants main argued upon issue directed to the location of the formed air vents to be “proximate the first sealed edge of the sheet” and “between where adjacent flaps will be formed on the sheet”.
	During patent examination of the claims, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). See also MPEP 2111. Moreover, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.

During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re Am. Acad, of Sci. Tech Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). See also MPEP 2111.01.
	Independent claim 1 recites:
	A blank comprising:
	A generally rectangular sheet of corrugated plastic;
	A first plurality of air vents proximate the first sealed edge of the sheet wherein each of the plurality of air vents is at a location between where adjacent flaps will be formed on the sheet.

	Independent claim 21 recites:
	A blank comprising:
	A generally rectangular sheet of plastic material;
	A first air vent proximate the first sealed edge of the sheet at a location of the sheet between where adjacent flaps of the box will be formed on the sheet.

	Appellants argue that the applied art of record fails to disclose the claimed location of the air vent to be positioned proximate sealed edges nor between the sheet’s flaps.
	The Office maintains that the secondary applied art of Heiskell ‘939 clearly suggested the claimed vents (via formed holes 3) to be positioned “proximate the sealed edge” (via close to and by the upper and lower edges of the blank) and “between adjacent flaps” (via outer flaps of the blank), see annotated figure below.





    PNG
    media_image2.png
    593
    819
    media_image2.png
    Greyscale


	Appellants also argue that the main applied art ‘773 does not disclose the claimed container to be made out of “plastic”.  The Office maintains that the main applied art ‘773 suggests that any other materials could be applied and used replacing the used cardboard material, column 3, lines 37-40; “It is to be understood that numerous changes in details of construction…and choice of materials may be effected”.  Therefore, it would be inherent and appreciated to those skilled in the art at the time of the patent, to have used the taught features and structures to be applied to another material, such as plastic if desired to manufacture a plastic container instead of cardboard container (a design choice to be made).
	Being that said, the Office maintains that such corrugated plastic materials to be used for making boxes is very old and well known in the art, and was clearly suggested by the secondary applied art ‘939, (column 4, lines 35-37; “The panel 4 is preferably a corrugated material such as corrugated plastic, fiberboard, paperboard”).

In response to appellants argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both applied arts of ’773 and ‘939 related to the same art of manufacturing boxes with vents.  Therefore, it would be appreciated by those skilled in the art to modify ‘773’s vents, to be positioned between flaps and adjacent to edges of the blank, as suggested by ‘939, in order to improve the circulation and venting of the air.

In respect to Appellants’ argument that the Office misses the rational and the point with respect to the claimed invention and vents which are purposely positioned proximate the edge of the blank at locations where the slots between adjacent flaps will be cut.  
The Office, maintains that Appellants are reading too much from the filed specification into the claimed language.  The claims are given the broadest reasonable meaning, not giving much weight to the intended use of the claimed structures.  Therefore, the claimed formed “vents” regardless to what is it for and the purpose of positioning at a certain area on the blank, are not given much patentable weight.  Noting that the applied art of records as set forth above clearly suggesting the formation of vents, while positioning them adjacent the blank’s edges and between flaps.
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/SAMEH TAWFIK/Primary Examiner, Art Unit 3731       

                                                                                                                                                                                                 
Conferees:
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/Daniel DePumpo/
RQAS

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.